TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00225-CV


Deborah S. Wilson, Appellant

v.

University Federal Credit Union, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-08-003975, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Deborah S. Wilson filed a notice of appeal on April 21, 2009, and the
Clerk's record was filed on August 13, 2009. (1)  On October 28, 2009, the clerk of this Court sent
appellant notice that her brief was overdue and that her appeal would be dismissed for want of
prosecution if she did not respond to this Court on or before November 9, 2009.  To date, appellant
has not responded to this Court's notice.  Accordingly, we dismiss the appeal for want of
prosecution.  Tex. R. App. P. 42.3(b), (c).

						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   December 23, 2009
1.   The court reporter for the 98th Judicial District of Travis County has informed the clerk
of this Court that a reporter's record was not requested in the underlying summary judgment
proceeding below.